Name: 2005/490/EC: Commission Decision of 7 July 2005 terminating the anti-dumping proceeding concerning imports of certain tube or pipe fittings originating in Taiwan and Vietnam
 Type: Decision
 Subject Matter: international trade;  Asia and Oceania;  trade;  competition;  mechanical engineering
 Date Published: 2005-07-08

 8.7.2005 EN Official Journal of the European Union L 175/21 COMMISSION DECISION of 7 July 2005 terminating the anti-dumping proceeding concerning imports of certain tube or pipe fittings originating in Taiwan and Vietnam (2005/490/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (basic anti-dumping Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: I. PROCEDURE (1) On 11 August 2004, by a notice published in the Official Journal of the European Union (2), the Commission announced the initiation of an anti-dumping proceeding with regard to imports into the Community of tube or pipe fittings (other than cast fittings, flanges and threaded fittings), of iron or steel (not including stainless steel), with a greatest external diameter not exceeding 609,6 mm, of a kind used for butt-welding or other purposes originating in Taiwan and Vietnam, normally declared within CN codes 7307 93 11, 7307 93 19, 7307 99 30 and 7307 99 90. (2) The anti-dumping proceeding was initiated, pursuant to Article 5 of the basic anti-dumping Regulation, following a complaint lodged on 28 June 2004 by the Defence Committee of the Steel Butt-welding Fittings Industry of the European Union (the complainant) on behalf of producers representing a major proportion, in this case more than 60 %, of the Community production of these fittings. The complaint contained prima facie evidence of the existence of dumping of the said product and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. (3) The Commission officially advised the exporting producers in Vietnam and Taiwan, importers/traders and their associations, suppliers and users known to be concerned, the representatives of the exporting countries concerned and the complainant Community producers of the initiation of the proceeding. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the notice of initiation. II. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (4) By a letter of 23 March 2005 to the Commission, the complainant formally withdrew its complaint. (5) In accordance with Article 9(1) of the basic anti-dumping Regulation, the proceeding may be terminated where the complaint is withdrawn unless such termination would not be in the Community interest. (6) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any consideration showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. However, no comments were received. (7) The Commission therefore concludes that the anti-dumping proceeding concerning imports of certain tube or pipe fittings originating in Taiwan and Vietnam into the Community should be terminated without the imposition of anti-dumping measures. (8) The measures provided for in this Decision are in accordance with the opinion of the Advisory Committee, HAS DECIDED AS FOLLOWS: Sole article The anti-dumping proceeding concerning imports of tube or pipe fittings (other than cast fittings, flanges and threaded fittings), of iron or steel (not including stainless steel), with a greatest external diameter not exceeding 609,6 mm, of a kind used for butt-welding or other purposes, normally declared within CN codes 7307 93 11, 7307 93 19, 7307 99 30 and 7307 99 90 and originating in Taiwan and Vietnam is hereby terminated. Done at Brussels, 7 July 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ C 203, 11.8.2004, p. 5.